 CARLSEN PORSCHE AUDI, INC.Carlsen Porsche Audi, Inc. and International Associ-ation of Machinists and Aerospace Workers,AFL-CIO, Local Lodge No. 1414Carl R. Carlsen, Inc. and International Associationof Machinists and Aerospace Workers, AFL-CIO, Local Lodge No. 1414. Cases 32-CA-3229, 32-CA-3471, 32-CA-3241, and 32-CA-3421February 11, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn July 6, 1982, Administrative Law Judge Clif-ford H. Anderson issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondents filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety, and that the set-tlement agreements in Cases 32-CA-3229 and 32-CA-3241 be, and they hereby are, reinstated.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.s In adopting the Administrative Law Judge's recommended Order,Member Jenkins places no reliance on Hollywood Roosevelt Hotel Cao., 235NLRB 1397 (1978), wherein he dissented.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This matter was heard before me on February 8-12, 23,24, and March I and 2, 1982, in Oakland, California. Thecase arose as follows: On November 26, 1980, Interna-tional Association of Machinists and Aerospace Workers,266 NLRB No. 33AFL-CIO, Local Lodge No. 1414 (the Charging Partyor the Union) filed a charge in Case 32-CA-3229 againstCarlsen Porsche Audi, Inc. (Porsche Audi). On Decem-ber 4, 1980, the Union filed a charge in Case 32-CA-3241 against Carl R. Carlsen, Inc. (Volkswagen and col-lectively with Porsche Audi, Respondents). The Unionand Respondents entered into separate settlement agree-ments concerning these cases, which settlements wereapproved by the Regional Director for Region 32 of theNational Labor Relations Board (Regional Director andthe Board, respectively) on January 12, 1981. On Febru-ary 18, 1981, the Union filed a charge in Case 32-CA-3421 against Volkswagen, which charge was amended onApril 17 and on May 14, 1981. On March 12, 1981, theUnion filed a charge in Case 32-CA-3471 againstPorsche Audi, which charge was amended on May 14,1981. On April 24, 1981, the Regional Director issued anorder withdrawing approval of and setting aside settle-ment agreements, order consolidating cases, and consoli-dated complaint and notice of hearing in the above cases.The Regional Director issued an amendment of his orderon July 1, 1981, and an amended order on January 1,1982. Respondents filed appropriate answers to the com-plaints. In response to various motions and oppositionsfiled by the parties, the Regional Director issued ordersrescheduling the hearing on November 2, 1981, and Jan-uary 11 and 21, 1982. On January 19, 1982, Respondentsfiled a motion to sever cases, which motion I denied byorder dated January 29, 1982. Respondents on February4, 1982, sought permission by the Board to appeal myorder denying severance, which motion was denied bythe Board on February 10, 1982.The amended consolidated complaint, as furtheramended at the hearing, alleges a wide variety of con-duct by Respondents which occurred in the context ofcollective-bargaining negotiations and a labor disputewith the Charging Party. This conduct is alleged to vio-late Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended (the Act). Respondents denythat they had violated the Act and further allege that thesettlement agreements were improperly set aside by theRegional Director and should be reinstated.All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to exam-ine and cross-examine witnesses, to argue orally, and tofile post-hearing briefs. Upon the entire record herein,'including my observation of the witnesses and their de-meanor and the briefs of all parties, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, Respondents, and each ofthem, have been California state corporations, engaged inthe retail sale and servicing of automobiles at Palo Alto,California. Each Respondent in the course of its businessoperations annually enjoys gross revenues in excess of$500,000 and annually purchases and receives goods andl Certain errors in the transcript are hereby noted and corrected.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices from outside the State of California of a valueexceeding $5,000II. LABOR ORGANIZATIONThe Union is, and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act.III. ALLEGED UNFAIR LABOR PRACTICESA. IssuesThese cases present a variety of legal and factual issuesconcerning the events and circumstances arising in thecontext of collective bargaining and a strike. The Gener-al Counsel has alleged a variety of improper actions byRespondents' alleged agents as violative of Section8(a)(1) of the Act, which are also offered as evidence ofan illegal course of conduct by Respondent designed toavoid reaching agreement with and to undermine theUnion as the employees' representative. The GeneralCounsel also alleges that Respondents engaged in bad-faith bargaining with the Union in violation of Section8(aX5) of the Act. Volkswagen is alleged to have termi-nated employee Mark Thompson because of his activitieson behalf of the Union in violation of Section 8(aX3) ofthe Act. The General Counsel further alleges that certainemployees engaged in an unfair labor practice strikeagainst Respondents and that, by failing and refusing tomake valid reinstatement offers to these employees in avariety of circumstances, each Respondent has violatedSection 8(a)(3) of the Act.Each Respondent denies the commission of any unfairlabor practice. Respondents further deny generally themisconduct attributed to them. They claim their bargain-ing was hard but fair and that the strike was an econom-ic strike. They argue that their treatment of strikers wasconsistent with the Act and not illegal. Volkswagenargues that Thompson was properly discharged. Collat-erally, Respondents deny that they committed sufficientunfair labor practices following the Regional Director'sapproval of the settlement agreements on January 12,1981, to justify setting them aside. Respondents movethat the settlement agreements be reinstated and that allconduct occurring before they were approved be held tobe subsumed in them and hence barred from considera-tion as unfair labor practices.B. Background1. AgencyVolkswagen and Porsche Audi are new- and used-cardealerships with associated maintenance and repair facili-ties. These corporate entities were previously owned byCarl R. Carlsen. Volkswagen is now controlled by GaryW. Wheeler, its president, general manager, and co-owner. Charles A. Burton is Volkswagen's other ownerand is also a corporate officer. Marchelle Duncan isVolkswagen's parts manager and has been its servicemanager since January 1981. Kenneth Curzon wasVolkswagen's service manager until January 1981.Porsche Audi is now controlled by Charles A. Burton,its president, general manager, and co-owner. Wheeler isPorsche Audi's other owner and is also a corporate offi-cer. Uwe Dietz was Porsche Audi's service managerfrom September 1979 to April 1981, and Richard Pas-qualli is its parts manager. As set forth in greater detail,infra, Respondents joined Redwood Employers Associ-ation (Redwood), a firm providing labor relations consul-tation and representation services, and retained the serv-ices of David Comb, its executive director, during col-lective bargaining with the Union. There is no real dis-pute and I find that the above individuals were at rele-vant times agents of the indicated Respondent.2. Bargaining historyRespondents for several years were part of a multiem-ployer bargaining unit represented by the PeninsulaAutomobile Dealers Association (the Association). TheAssociation on behalf of Respondents and others had en-tered into a series of collective-bargaining agreementswith the Union covering separate units of automobiledealership service advisors and mechanics. The last suchagreements which applied to Respondents' employees ex-pired in July 1980 (the Association agreements).The Union and the Association prepared to enter intonegotiations for new contracts in early 1980. In April,Comb timely informed the Association that Volkswagenand Porsche Audi were withdrawing from the Associ-ation and that they would no longer be part of the mul-tiemployer units or represented by the Association. OnApril 23, 1980, by separate letter for each of the fourbargaining units2of Respondents' employees, Comb in-formed the Union that Respondents had withdrawn fromthe Association and that he would serve as each Re-spondent's representative in bargaining. The letters fur-ther stated that Respondents did not wish the existingmultiemployer contracts to renew automatically and thatthey wished to bargain as individual employees overterms of new agreements. The Union by letter datedMay 15, 1980, told Respondents it too wished the cur-rent contract to terminate and that new contracts be ne-gotiated. By July, the Union and Comb confirmed ar-rangements to commence bargaining in August.3The Association and the Union entered into bargainingwithout the participation of Respondents. The Unionstruck the various employer-members of the Associationon August 18, 1980.C. Events Before the Settlement Agreements WereApprovedThe complexity and variety of the contentions litigatedrender a strictly chronological presentation of events lessuseful in developing the issues to be resolved. Accord-ingly, I have grouped the events into categories roughly2 Subsequent bargaining between Volkwagen and the Union resulted inan agreement to consolidate the two groups of Volkswagen's employeesinto a single unit. Porsche Audi and the Union preserved the separateunits utilized in the multiemployer bargaining. There was no dispute thateach of the various units was appropriate for bargaining within the mean-ing of Sec. 9 of the Act or that the Union represented employees thereinand I so find.a The primary events relevant herein occurred from July 1980 to June1981. Unless otherwise specified, all dates refer to that period.142 CARLSEN PORSCHE AUDI, INC.correspondent with the major elements of the complaintand have separated pre- and post-settlement agreementevents.1. Allegations of violative statementsa. Against Porsche Audi(1) Paragraph 15(a) of the complaint-Uwe Dietzsolicited employees to circulate a decertificationpetitionEmployee Peter Potman testified that he overheardDietz talking to employee Jack Shirley near the partscounter within hearing distance of employee Joe Maran-ello in the first 2 weeks of August 1980. Potman recalledthat Dietz approached Shirley and said that, since Shir-ley had given notice and was leaving,4he had nothing tolose. Dietz asked Shirley: "Why don't you circulate a pe-tition to get out of the Union?" Potman recalled thatShirley laughed and said he would not do so. Maranellotestified that he was at the parts counter when he over-heard a conversation between Dietz and Shirley. He re-called that Dietz, who was holding a piece of paper, toldShirley that the Union was not needed and that hewished Shirley would pass around a petition to the restof the mechanics. Shirley smiled and told Dietz, in Mar-anello's memory, "you must be crazy if you think I amgoing to pass this around." Dietz categorically deniedeither discussing a petition with Shirley or asking Shirleyto circulate a petition. Shirley did not testify.Maranello also testified that within the same generalperiod he overheard a conversation between Dietz andmechanic George Barrena. Dietz told Barrena, in Maran-ello's recollection, "to sign the petition and something tothe effect that the union wasn't needed and he would bebetter off if he signed this petition." Barrena declined tosign. Potman testified that he and Maranello overheardBarrena ask Dietz if he was to get a raise. Dietz an-swered he would get his raise as soon as "we got rid ofthe union and signed the contract." Barrena respondedthat conditions would improve for a time but that he wasuncertain about later events and his job security. Dietzdenied asking Barrena to circulate any type of document,but recalled a conversation with Barrena after theAugust mechanics meeting in which Barrena inquiredabout raises. Dietz remembered telling Barrens that hecould not get a raise because there was no contract. Bar-rens did not testify.(2) Paragraphs 15(b) and (i) of the complaint-Richard Pasqualli threatened an employee withtermination and/or loss of benefits unless heabandoned the UnionPotman testified that immediately before the strike heasked Pasqualli "what was going to happen" and thatPasqualli told him that, if he joined the Union in a strike,Porsche Audi had people ready to replace him. Potmanrecalled repeating this question to Pasqualli about a weeklater. Pasqualli told him that if he joined the strike hewould be out of a job and have difficulties supporting his4It is undisputed that Shirley left Porsche Audi's employ on July 31.wife and meeting his bills. Pasqualli testified that he re-called Potman asking the question on only one occasionand that he told Potman that the dealership would con-tinue operations irrespective of any strike. Pasquallidenied that he ever would have made the other state-ments attributed to him by Potman.Harold Sinzig testified that just before the strike hehad a conversation with Pasqualli in which Pasqualli ex-pressed pleasure with Sinzig's performance and told himthat he hoped Porsche Audi would not lose him whenemployees went out on strike. Sinzig replied that hemight have to join the strike because he was a unionmember. Sinzig testified that Pasqualli responded thatthere "might not be a Union." Pasqualli recalled neitherthe conversation described by Sinzig nor the remarksSinzig attributed to him.(3) Paragraphs 15(c), (d), and (f) of the complaint-Dietz solicited employees to enter into individualemployment contracts and informed employees theywould not receive wage increases unless theyentered into individual employment contracts withPorsche AudiDietz held a regular monthly shop meeting in the thirdweek of August 1980. At that meeting he distributed toemployees a summary of the negotiations, discussed itscontents, and fielded questions. Dietz testified that me-chanics asked him if raises could be given. He answeredthat raises could not be given and added: "We don'thave a contract. Unless a contract is signed with any-body, we can't have any pay increases." Dietz testifiedthat his use of the word "contract" was a reference to anagreement with the Union. Dietz thought he might havealso said that if everyone signs the contract there will beno problem. He also testified that he believed he madethis statement to Sinzig.Porsche Audi prepared a two-page document entitled"Automotive Technician-Journeyman Mechanic Agree-ment Summary" which summarized terms and conditionsof employment. It provided for the signatures of the em-ployee and a Porsche Audi agent. One such agreementwas signed by employee Rudi Angermund and by Dietzon September 17. Dietz testified that the document wasprepared after the strike started so that strike replace-ment employee applicants would have something in writ-ing setting forth the terms of employment offered them.He further testified that employees who accepted em-ployment were not required to sign the form. He ad-mitted however that he asked Angermund to sign andthat after he did so Dietz also signed. Angermund didnot testify. Burton testified that the signature lines wereadded to the document so that each prospective employ-ee would have the assurance of a signed commitmentfrom Porsche Audi concerning promised benefits. Burtontestified that to his knowledge only a single employeesigned the document.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4) Paragraph 15(e) of the complaint-Dietz told anemployee that the strike was part of a Porsche Audiplan to remove the Union and hire antiunionreplacementAugust Sinziga testified that about I week into thestrike he went into the service advisor's office to pick uphis belongings and there met Dietz. Dietz asked howthings were going. August Sinzig answered: "Fine sofar." Then Dietz said, in Sinzig's recollection: "It is justthe strategy. You guys are out there. They probably willhire new people, and then come the vote and you areout." Dietz recalled Sinzig's return to the facility and abrief conversation with him. He testified that the conver-sation involved only a friendly exchange. He specificallydenied making any statements about a "strategy" or re-lated statements.(5) Paragraph 15(g) of the complaint-Pasqualli toldan employee he had been replaced and could notreturn to workPeter Potman testified that he had been on holiday atthe time of the strike's commencement and telephonedthe Porsche Audi facility on September 14, 1980. Hereached Pasqualli. Potman testified he asked Pasqualliwhat was going on and whether he should come intowork the following day. Potman testified that Pasquallitold him that he did not ever have to come back to workand that he had been replaced. Pasqualli testified that hehad only a vague recollection of the telephone conversa-tion. He said that he did not recall telling Potman he hadbeen replaced and that he would not have made thatstatement because it was not true.(6) Paragraphs 15(h) and 16(g) of the complaint-Wheeler threatened an employee with sale of thedealership before he would allow union-representedemployees to return to workFollowing a mass picketing of the facilities, placedvariously in October or November 1980, Wheeler drovethrough the picket line to enter the facility. Potman whowas picketing at the time recalled that Wheeler rolleddown the window of his automobile and shouted that thepicketers had "no class" and that while he had been will-ing to talk to strikers up to that time he would no longerdo so. Maranello testified that Harold Sinzig askedWheeler in the same conversation when striking employ-ees would be going back to work and that Wheeler re-plied "something to the effect that he'd sell the businessbefore he let any of us go back to work." Harold Sinzigrecalled that Wheeler told him, Maranello, and Potmanthat he "would rather sell the place than have us comeback as a Union shop" and that Wheeler then "justwalked off." Wheeler recalled driving up and speakingto employees consistent with Potman's testimony. Hespecifically denied, however, making any statementabout selling the facility in that conversation or in anyother.I The parties were at issue regarding the supervisory status of AugustSinzig.b. Against Volkswagen(1) Paragraph 16(a) of the complaint-Curzon andWheeler offer an employee off-contract workEmployee Mark Thompson testified that shortly afterhis hire in March 1980 he was asked to perform predeli-very inspection and preparation of new automobiles onan after-hours, piece-rate basis and that he did so in May,June, July, and August 1980. Wheeler testified that Volk-wagen had regularly engaged employees in such workfor years even though it was admittedly inconsistentwith the then-applicable Association contract. EmployeeLevon Mosley testified that this practice had been wellknown to the union shop steward.(2) Paragraphs 16(b)-16(e) of the complaint-Curzon's statements to employeesHarold Sinzig testified to a variety of prestrike state-ments by his supervisor, Curzon. Sinzig testified thatCurzon approached a group of employees one morningjust before the Association contract expired and asked:(1) if employees were golng to strike; (2) if there hadbeen strike votes; and (3) if the employees knew whatwas going to happen when the contract expired. The em-ployees expressed ignorance. Curzon then said the em-ployees should seek a representative other than theUnion-that employees should get outside advice onwhat to do because if they went out on strike theywould never be working there again.Employee Del Bello testified to a conversation withCurzon late in August. Curzon came to him and asked ifDel Bello had told employee Peachey to join the Union.Del Bello said he had not. A discussion ensued. Curzonfinally said he believed Del Bello and told him to keepthe conversation quiet. Curzon continued saying thatsometimes people who say they are against the Union arehired and then change their mind. Curzon did not testify.(3) Paragraph 16(f) of the complaint-Wheelerthreatened employees by telling them that if theystruck they would not be reemployedHarold Sinzig testified that 3 to 4 weeks before thestrike commenced he was called into the office and therespoke to Wheeler and Curzon. Sinzig recalled thatWheeler said that he was afraid that if employees wenton strike he would not be able to let them back in andthat they would lose their jobs Wheeler did not specifi-cally address this conversation. Curzon did not testify.2. Bargaininga. Background and comment on credibilityWheeler and Burton each determined to bargain as asingle employer and each obtained the services of Combwho was to represent each in concurrent negotiationswith the Union. Comb, after consulting with Wheelerand Burton regarding their desires and preferences, pre-pared contract proposals for each Respondent, whichwere essentially de novo contracts rather than variants toor modifications of the expiring Association contract.144 CARLSEN PORSCHE AUDI, INC.Representing the Union throughout the negotiationswere business representatives Leland Stafford and CalvinKing."My findings regarding bargaining sessions both beforeand after the settlement agreement are based on the testi-mony of Burton, Wheeler, Comb, and Stafford. No othertestimony was offered. Burton and Wheeler did not tes-tify at length concerning the specifics of each session andneither was experienced in the jargon of labor relations.I have relied on their testimony only collaterally. Staf-ford and Comb are professionals who are intimately fa-miliar with the process of bargaining and who were ac-tively involved in the formulation of proposals and ex-pression of positions at each bargaining session. Theirtestimony forms the primary basis for the findings herein.Neither Comb nor Stafford recalled the entire series ofsessions or the specifics of each with total clarity or con-sistency. Yet, each had a clear memory, refreshed bynotes and contract proposal drafts, of the bulk of eachsession. I do not regard the inconsistencies in the testi-mony of either Comb or Stafford to be evidence of adesign to mislead, but rather took them to be honest mis-takes or the result of confusion during lengthy testimonyregarding bargaining details. Where Comb and Stafforddiffer on events, I have generally credited the witnesswho testified to a specific statement over the witnesswho denied the statement was made. This is so becausein the lengthy negotiations honest witnesses are far morelikely to have failed to hear or to have forgotten a spe-cific statement made at a particular session rather than tohave a false memory of it having been made. I regardeach individual as an honest witness. Specific resolutionshave also turned on the probabilities derived from thecontext of each disputed fact and, in some cases, on sig-nificant variations in the demeanor of the witnessesduring their testimony regarding certain disputed mat-ters.b. Initial meeting-August 5, 1980Stafford and King met with Burton and Comb onAugust 5, 1980-Wheeler being out of the State. Themeeting was brief with little discussion beyond an ex-change of proposals and occasional expressions of disap-proval by each side regarding the other side's proposals.Comb's proposal was in effect a series of clauses consti-tuting an entire contract essentially independent of thenow expired Association contract. The Union's proposalsconstituted minor modifications to the Association con-tract and were identical to the Union's initial proposalsin the Association negotiations then underway. Follow-ing this exchange, the parties agreed to meet again onAugust 18, 1980, at which time Wheeler would be avail-able.The negotiations initially included Teamsters representatives whorepresented separate units of Respondents' employees. The issues dis-cussed regarding the Teamsters units are unrelated to the instant case. Norepresentative from the Teamsters testified. I will omit further referenceto those discussions or the presence or absence of those representatives.c. The August 18. 1980, meetingKing, Stafford, Comb, Burton, and Wheeler met onAugust 18, 1980. Comb submitted Volkswagen's propos-als. He pointed out that Volkswagen had accepted theUnion's proposal to combine the service writer and me-chanics units. The Volkswagen proposals were in rele-vant portions substantially identical to the PorscheAudi's August 5 proposals. Comb also submitted minormodifications to Porsche Audi's August 5 proposals.7Atopic-by-topic discussion of Respondents' proposalsensued.King8suggested that Respondents' open shop proposalwas unacceptable and would "never happen." Comb9as-serted Respondents "desired" such a clause. King alsoprotested Respondents' management-rights clause assert-ing that under it the Union lost all rights to protest uni-lateral changes by each Respondent and that the subcon-tracting proposal language gave management total con-trol over subletting work. Comb again indicated Re-spondents wished the language they proposed. Kingcomplained of the hours worked requirement in the va-cation language of Respondents' proposal arguing thatthere had not been such a requirement in the previouscontract. The clause required an employee to haveworked 1,600 hours to qualify for an annual vacation.Comb took the position that the language was Respond-ents' proposal at least for the present.King argued against Respondents' proposed picket linelanguage, noting that it changed the language of the pre-vious contract and eliminated protection for employeeswho chose to honor picket lines as sympathy strikers.Comb answered again that Respondents would like thelanguage they had proposed. King also argued that Re-spondents' seniority language provided for loss of an em-ployee's seniority after an unexcused absence of 48 hoursand restricted the grievability of seniority issues. He alsochallenged Respondents' proposal language as allowingthe employers to employ "irregular part-time and season-al" employees. Comb defended these propositions bysuggesting they would reduce employee-missed workand give management "necessary flexibility."King challenged the proposed flat rate pay, whichchanged the previously provided hourly wages, asagainst union interests. Comb replied that the proposalwould enhance employer control of work. The Unionchallenged the pension and health and welfare proposalsof Comb, preferring the coverage previously provided'°or an independent automotive industry plan. Comb indi-cated their proposal had the advantage of providing uni-form health and welfare coverage among all Respond-' There were numerous and significant differences between Comb'sproposed contract and the Union's proposal. The differences included,inter alia, the following: union security, management rights, subcontract-ing, guaranteed worktime, vacations, seniority, union access, tool insur-ance, picket line language, pension, health and welfare, grievance and ar-bitration, form of remuneration, and contract duration.s Stafford spoke little during the initial negotiations, apparently as aresult of a short-term loss of voice.I Comb was the primary speaker for each Respondent throughout thenegotiations.'o The Association contract had provided coverage under automotiveindustry plans. Respondents' proposals were for private plans.145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDents' employees and that the type of pension plan pro-posed by Respondents was "better" than the previousplan. Other items of disagreement, including the unionaccess language, were discussed between the parties withthe Union generally expressing disapproval of Respond-ents' proposals and advocating a return to the languagein the previous contract.Following these discussions Comb made various modi-fications in Respondents' proposals, including improvedworkweek guarantees for each Respondent. Vacation en-titlements were modified, the 48-hour loss of seniorityprovision was deleted. Tool insurance coverage for em-ployees was increased, the flat rate pay system was madevoluntary, and employer monthly contributions to itsproposed pension plan were increased. No agreementswere reached on any specific proposal, nor did theUnion modify its own proposals which were discussedonly the form of union opposition to the tendered lan-guage of Respondents' proposals. The meeting endedwith an agreement to meet again in August.d. The August 28, 1980, meetingThe four met again on August 28, 1980. The meetingbegan with King recapitulating the differences in the po-sitions of the parties. Comb asked if the Union remainedfirm as to its previous position. King said yes. Kingasked Comb for Respondents' position and Comb saidthat there might be movement on certain proposals. Withrespect to union security, Comb indicated that "at leastat that stage" Respondent had no desire to modify theirproposal. King and Stafford reasserted their adamant op-position to an open shop and suggested that were they toagree to such language they would lose their jobs. Kingand Comb discussed at length the subcontracting clauseand their differences regarding the consequences and im-plications of Respondents' proposal. Comb indicatedsome flexibility in accepting other language so long asmanagement retained the right to subcontract workwhich had been traditionally contracted out.Comb removed the 1,600-hour requirement in his va-cation proposal substituting a 2-percent formula. He im-proved the tool insurance proposals which were thenslightly different with respect to each Respondent. Combalso said Respondents would, with limitations, accept theUnion's proposed automotive industry independenthealth and welfare plan. The proposed pension plan wasdiscussed and compared to the previous pension planwhich was still advocated by the Union. Comb gave theUnion certain explanatory material on the plan. The par-ties did not agree on the pension issue nor on the remain-ing major items in dispute. As to these issues the negotia-tors agreed that their positions were clearly opposed.The meeting ended with an agreement to meet again onSeptember 12.e. Intervening events and the aborted September 12,1980, meetingOn the evening of August 28, 1980, the Union held amembership meeting at which Respondents' most recentproposals were rejected and a strike authorized. Employ-ees struck each Respondent on September 8. Comb andStafford spoke by telephone that day or the next. It wasagreed that the September 12 meeting would not be heldand that the parties had reached "impasse." Comb toldStafford that Respondents would try to put their lastoffer into effect. Respondents thereafter implementedtheir last offer with certain variations discussed, infra.Employees were covered by Respondents' existinghealth and welfare plans which heretofore applied onlyto nonorganized employees. No pension coverage wasimplemented until December 1981.f. The October 23 meeting and other eventsA "meeting" was held on October 23 with Respond-ents and the Union remaining in separate rooms and aFederal Mediation and Conciliation agent acting as inter-mediary. The process was unsuccessful-no change ofpositions occurred. No further negotiations were request-ed or held before the settlement agreements were ap-proved on January 12, 1981. The strike continued una-bated.In October and early November 1980, Respondentsfiled RM petitions covering the units involved herein.The Regional Director issued a Decision and Directionof Election with respect to each unit on November 25,1980. The parties negotiated settlement agreements re-solving Cases 32-CA-3229 and 32-CA-3471, whichwere approved by the Regional Director on January 12,1981. The RM petitions were also withdrawn with theRegional Director's approval and the elections canceled.D. Events After the Settlement Agreements WereApproved1. Bargaininga. The January 28, 1981, meetingFollowing approval of the settlement agreements, theUnion sought a resumption of negotiations. The partiesmet on January 28 in split sessions. The morning sessiondealing with Porsche Audi was attended by Wheeler andComb for Volkswagen and Stafford, King, and JosephColton, union counsel, for the Union. ' The same partiesattended the afternoon session, save Burton attended forPorsche Audi, and Wheeler for Volkswagen. Colton didnot attend this second session.During bargaining in the morning King and Comb re-viewed the areas of disagreement between the partiesgenerally and then went over Respondents' specific pro-posals noting agreement or the lack of it. Stafford askedComb if Respondents were still "wedded" to an openshop. Stafford added that "if the open shop clause wereremoved from the table, that we could negotiate a con-tract and possibly agree on most of the other provisions,that we could get a contract." Respondents' position onopen shop was unmodified. Previous discussions and dis-agreements regarding the subcontracting clause were re-viewed. Stafford or King asked Colton if he would pre-pare new contract language which might be acceptableto both sides. This procedure was agreed to. Similar newI Colton did not testify.146 CARLSEN PORSCHE AUDI, INC.language was to be drafted by Colton with respect to themanagement rights and grievance disagreements. TheUnion asked for specifics from Comb regarding Re-spondents' proposed pension program. Comb indicatedthat several carriers were under consideration by Re-spondents but that he would obtain the information re-quested and provide it at the next meeting.The substance of the afternoon session was similar tothat of the morning. The parties adopted the proposalmodifications of the morning with Comb proposing addi-tional minor changes unique to Porsche Audi whichwere generally agreeable to the Union. The basic differ-ences and disagreements remaining between the Unionand Respondents concerned issues wherein each Re-spondent held the same position. The meeting endedwith Comb indicating that he would obtain the requestedpension plan details and the Union would formulate newlanguage on the specified areas of disagreement.b. The February 25. 1981, meetingThe parties met again on February 25. The Union ear-lier sent a telegram to Comb dated February 11, 1981,protesting the delay in arranging a meeting. The bargain-ing again took place in two sessions with King and Staf-ford representing the Union and Comb joining withWheeler at the afternoon session and with Burton at themorning session. In the Porsche Audi session, the Unionsubmitted new proposed language for grievance-arbitra-tion, management-rights, and subcontracting clauses.Substantial agreement was reached on grievance- arbitra-tion language, some reduction of disagreement was ob-tained concerning management rights, and no agreementwas obtained with respect to subcontracting. Comb sup-plied the Union a description of its proposed pensionplan. The Union offered to accept the pension plan ifPorsche Audi would drop its demand for an open shopand added that if this was done a contract could bereached. This was not acceptable to Porsche Audi.The second session began with Comb stating that theagreements reached in the morning would also apply toVolkswagen. Additional discussion and questioning oc-curred regarding the effect and means of transferring em-ployees from the previous pension plan to a new and dif-ferent plan and the liabilities and consequences of such achange. The same offer was made by the Union regard-ing acceptance of other disputed proposals in exchangefor union security. The offer was not accepted by Volks-wagen. The meetings concluded with an agreement tomeet again.c. The March 20, 1981, meetingThe same individuals met on a split session basis onMarch 20, 1981, with the Porsche Audi session occurringin the morning, the Volkswagen session in the afternoon.In the morning session the parties initially exchanged in-formation relevant to Respondents' pension proposal anddiscussed the recent unfair labor practice charge that theUnion had filed. Stafford then said that if Porsche Audiwould agree to a union-security clause the "other mat-ters would not really be issues, that they were certainlyresolvable." The discussion continued. Comb perceivedan allusion to some possible compromise being possiblein the union-security clause. Comb and Burton caucusedseparately. The parties reconvened and Comb announcedthat Porsche Audi was willing to compromise by accept-ing a modified union-security clause12and the Union'spension proposal if the other matters still in dispute wereresolved.King said that he could not see a difference betweenComb's new proposal and a straight open shop clause.Stafford said the Union would not tolerate union mem-bers and nonunion employees working together. TheUnion did not explicitly reject the proposal. The partiesdiscussed the possibility of settling related matters if acontract could be reached. Comb suggested that, if acontract could be reached, all sides should withdraw allpending litigation. The Union's unfair labor practices andinternal union discipline charges were mentioned in thiscontext. Stafford indicated that he had no control overinternal union discipline charges then pending againstcertain of Respondents' nonstriking employees. Combdisputed this. Stafford indicated he would check on thematters raised in the meeting, including the modifiedunion-security proposal, and would get back to Comb ina week. The session ended.The afternoon session commenced with Comb general-ly asserting that what had been offered by Porsche Audiearlier that day would also apply to Volkswagen. Staf-ford asked about the return to work of striking employ-ees after an agreement was reached and Comb respondedthat Respondents would return employees to work "aspromptly as possible." Stafford said again he would getback to Comb in a week on Respondents' proposals andthe meeting ended. No further meetings were suggested.d. Further communicationsComb and Stafford talked by telephone in early May.Stafford told Comb that Respondents' modified union-se-curity clause was not acceptable to the Union. Subse-quently Comb contacted other union officials and repeat-ed Respondents' offers without receiving acceptance. InJuly and August the parties exchanged correspondencerecapitulating their views of the differences outstandingbetween them. Comb spoke by telephone in September1981 to Stafford and King offering to accept "all theUnion goodies" in exchange for union acceptance of Re-spondents' union-security proposal. The parties could notreach agreement. In February 1982, Comb, on behalf ofVolkswagen, offered a "standard" union-security clausein exchange for union acceptance of Respondents' var-ious proposals including its pension and health and wel-fare proposals. That offer was not accepted by theUnion. No further bargaining meetings had occurred orbeen requested as of the conclusion of the hearing." The modified union-security clause described by Comb would allowemployees currently employed a period of perhaps 30 days to determineif they wished to join the Union. Thereafter all current employees whoelected to join the Union and all new employees would be subject to anormal union-security obligation. Thus, the employees who began workduring the strike had an option to avoid compulsory union membership.Others would not.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Volkswagen's discharge of employee MarkThompsonEmployee Mark Thompson participated in the strikeVolkswagen and picketed in support thereof. On Febru-ary 20, 1981, the strike was in progress. Thompson wason strike and appeared at the picket line that day. Em-ployee Daniel Madrano did not join the strike and wasworking that day. In midafternoon, Madrano had taken acustomer's car on a test drive and was returning to thefacility. He testified that, while en route to Volkswagenin the customer vehicle, a car coming from the oppositedirection suddenly pulled into his lane and stoppedbroadside in front of him. The maneuver caused Ma-drano to swerve to avoid a collision. The other car thenattempted to back into him as he passed it on the left.Madrano identified the driver as Thompson and the caras Thompson's. Thompson testified to an unrelatedminor incident with Madrano as occurring on or aboutthat day but denied being in any way involved in the in-cident described by Madrano.Madrano returned to the facility and reported the inci-dent including his identification of Thompson to Mar-chelle Duncan, the service department manager. Theevents were thereafter reported to Wheeler. A policereport was filed and Volkswagen's counsel was contact-ed. With the agreement of counsel, Volkswagen termi-nated Thompson without discussing the events with him.Thompson's March 2, 1981, termination letter fromVolkswagen gave as the reason for the termination:Our research indicates that on [February 20, 1981]you deliberately attempted to physically assault oneof our employees. Further, your total disregard forvehicles intrusted to our care cannot be tolerated.On July 13, 1981, Thompson was rehired.3. Reinstatement allegationsThe strike against Respondents continued from Sep-tember 1980 through April 1981 with a significantnumber of employees of each Respondent having appar-ently continuously withheld their services in support ofthe strike. On May I, the Union sent telegrams to eachRespondent which stated:[The Union] unconditionally offers that all theunfair labor practice strikers return to work onMonday, May 4, 1981 at 8:00 a.m. The striking em-ployees will report to work at that time.On May 4, 1981, various striking employees of eachRespondent met with management representatives attheir respective facilities to discuss employee desires toreturn to work. None returned to work at that time.During May and June 1981, Respondents sent letters tocertain strikers which stated in part:In response to your May 4, 1981 offer to return towork, you are requested to report to work at 8:00a.m. on [various dates from a day to a week ormore after the date of the particular letter].You will be employed in your former classificationwithout loss of seniority, and will receive the im-proved wages and the same fringe benefits thathave been offered to the Union, and which uniform-ly apply to all employees in the Service Depart-ment.In the event you cannot report for work as sched-uled, please let me know immediately. The tele-phone number for you to call is [each Respondent'stelephone number given].Additional time for you to report to work may beapproved upon request, if necessary.If you fail to respond to this offer to return to workwithin 48 hours of receipt, you will be deemed tohave quit your employment.On June 23, 1981, Porsche Audi sent striking employ-ee Rudy Acia a letter reciting that Acia had come to thefacility on May 4, 1981, but had reported he would beunable to return to work for 2 months due to an injury.The letter told Acia he could return to work wheneverhe was physically able and asked that he keep PorscheAudi current on the state of his health.None of the alleged discriminatees either accepted thejobs offered by the letters or requested additional timewithin which to report to work.E. Post-Settlement Allegations: Analysis andConclusionsThe issue of the propriety of the Regional Director'swithdrawing approval of and setting aside the January12, 1981, settlement agreements requires an examinationof Respondents' post-settlement conduct using the evi-dence of Respondents' presettlement conduct "only asbackground evidence in appraising Respondent's motivesand objectives." Jake Schlagel, Jr., d/b/a Aurora andEast Denver Trash Disposal, 218 NLRB 1, 9 (1975), andcases cited therein. Only if independent evidence of sub-sequent or continuing unfair labor practices reveal abreach of a settlement agreement may it be set aside.Tompkins Motor Lines, Inc., 142 NLRB 1, 3 (1963), en-forcement denied on other grounds 337 F.2d 325 (6thCir. 1964); United Dairy Co., 146 NLRB 187, 189 (1964).Accordingly, this analysis will consider first the com-plaint allegations dealing with post-settlement agreementconduct limiting consideration of presettlement evidenceas noted. For purposes of this threshold analysis, the dis-puted versions of presettlement events, not otherwisespecifically resolved elsewhere in this Decision, will beconsidered in the light most favorable to the GeneralCounsel.1. The discharge of ThompsonThe General Counsel alleges that Thompson was ter-minated not because of misconduct but rather because ofhis activities as a striker. Respondent argues that Thomp-son was terminated solely because of his actions in har-assing employee Madrano on February 20, 1981. It isclear that the dispute is largely one of fact rather thanlaw for the alleged misconduct, if it occurred, is clearly148 CARLSEN PORSCHE AUDI, INC.sufficient to justify termination under the circumstances.The General Counsel does not contend otherwise. Fur-ther, the dispute turns largely on the credibility resolu-tions necessary to resolve the conflicting testimony ofThompson and Madrano.I have considered the essentially blanket denial ofThompson against the specific recollections of Madrano.Based on his superior demeanor I credit Madrano overThompson. Madrano appeared to me to be an honestwitness who testified to events which, although not re-called with chronological precision or with total recall asto detail, clearly identified Thompson as the driver of thecar which without reason or justification endangeredboth Madrano and Volkswagen's customer's automobile.I found Thompson's denial of any role in the incidentspiritless and unconvincing. Accordingly, I find thatThompson engaged in the misconduct attributed to himby Madrano. I also find that Madrano reported theevents in question to his superiors and that this correctreport of events was the sole basis for Thompson's termi-nation. I specifically find Thompson was not terminatedbecause of any activities protected under the Act. Ac-cordingly, I shall dismiss this portion of the complaint.2. Allegation of bad-faith bargaining'The General Counsel's complaint alleges, at para-graphs 17 and 18, bad-faith bargaining by Respondentsduring the period July 1980 through March 1981. The al-legations include but are not limited to: (a) dilatoryscheduling of bargaining sessions and dilatory provisionof requested information, (b) conditioning any agreementwith the Union on union withdrawal of unfair laborpractice charges and internal union charges against non-striking union member employees of Respondent, (c) re-gressive bargaining proposals, and (d) maintaining a rigidand inflexible position regarding proposals. Resolution ofgood-faith bargaining issues requires consideration of allthe circumstances surrounding bargaining and the rela-tionship between the parties generally in order to deter-mine the intentions of Respondents during the bargain-ing. Thus no isolated circumstance of event at a particu-lar bargaining session necessarily resolved the question ofRespondents' good faith. It appears useful initially how-ever to look to the post-settlement bargaining within theframework of the above-listed allegations of the GeneralCounsel.(a) Dilatory tacticsThe three post-settlement agreement bargaining ses-sions were held on January 28, February 25, and March20, 1981. The January 28 meeting resulted from theUnion's request to resume bargaining. The Union initiallysent Comb a letter dated January 15 which proposed ameeting "as soon as possible" and which asked thatComb telephone the Union. Comb apparently did so andthe January 28 date was ultimately agreed upon. No con-tention was made that the scheduling of this meeting wasdelayed improperly by Respondents. At the conclusionof the January 28 meeting, King proposed the next meet-13 The allegation of the December 1981 unilateral changes will be dis-cussed separately, infra.ing be held on February 9. Comb demurred assertingthat he did not know if he could obtain the pension in-formation requested earlier that day by the Union byFebruary 9. The date for the next session was thereforeleft open without expressions of disagreement by theUnion. On or about February 11, the Union sent Comb amailgram seeking a meeting on February 17. Althoughthe record is not clear regarding the details, Comb re-plied by letter suggesting a meeting on February 25,which date was accepted by the Union. Comb testifiedwithout contradiction that he was unable to obtain thepension information sought by the Union until about thatdate. At the conclusion of the February 25 meeting nodate was agreed upon for the next session. While neitherComb nor Stafford had a clear recollection, it appearsthe March 20 meeting was arranged by a later telephonecall or letter. There is no evidence of disagreement re-garding the selection of the date for the session.The record reveals no disagreement between the par-ties regarding the scheduling of sessions save for the pro-test of the Union contained in the February 11 mail-gram'4that the session to follow the January 25 meetingwas unreasonably delayed. Comb however establishedthat the information sought by the Union was not onhand and there is no evidence the Union ever contestedComb's statement on January 25 that the next sessionshould await his receipt of the information. There istherefore no significant evidence that Respondents en-gaged in improper delay or dilatory tactics in agreeing todates for bargaining sessions after the settlement agree-ments were approved by the Regional Director. Nor dothe timing of presettlement agreement bargaining sessionsor the arrangements for scheduling the sessions, whenconsidered as background evidence, provide any supportfor the General Counsel's contention that Respondentsengaged in unreasonable delay. The only information re-quested by the Union during the post-settlement agree-ment bargaining was the pension information requestedon January 25. This information was provided at theFebruary 25 session. Thus, no delay in providing infor-mation after January 12 may be found.(b) Conditioning agreement on union withdrawal ofchargesThe General Counsel's contention that Respondentsconditioned reaching an agreement on the Union's with-drawal of unfair labor practice charges and internalunion charges against union-member employees of Re-spondents goes to the substance of the March 20 bargain-ing session. This was the only session at which either1" The mailgram recited that the Union had "had no response to ourinquiries as to the next date and time for negotiation." Stafford testifiedonly to remarks made at the January 25 session. Comb testified that thefirst contact he had with the Union after that session was his receipt ofthe Union's mailgram. No witnesses testified to communication betweenJanuary 25 and February 11, 1981. Counsel for the General Counsel as-serts on brief that inquiries were made by the Union of Respondents be-tween January 25 and February II and were not responded to by Re-spondents. Since the only evidence supporting this assertion is the hear-say statement in the wire and because this evidence, even if admissible forthe truth thereof, is both inconsistent with the testimony of Comb on thequestion and not supported by Stafford or any other direct evidence, Ifind no such inquiries occurred.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter was discussed. Withdrawal of related charges bythe parties is a nonmandatory subject of bargaining. Noparty may withhold agreement otherwise at hand on thecondition that the other take such action. It is not imper-missible however to raise or discuss such matters if thesuggested withdrawal is not held out as a condition uponwhich agreement depends.Viewing the discussions of March 20 and Comb's re-marks in either Comb's or Stafford's version of events,'5I find there was no overt or even subtle suggestion byComb that Respondents' conclusion of final agreementswere in any way conditioned on the Union withdrawingcharges. Rather, I find, in contemplation of agreement,Comb sought a broader agreement which would resolveall matters in dispute-a tack not unusual in concludinglabor management disputes. Accordingly, I find there isno evidence to support a finding that Respondents at anytime conditioned agreement on union efforts to withdrawor resolve either unfair labor practice charges or internalunion charges against union-member employees of Re-spondents.(c) Regressive bargainingRespondents' initial bargaining proposal as comparedto the previous contract-when viewed from the pointof view of the Union-may be taken to be significantlyless satisfactory and in this sense regressive. Indeed, thisis true even when considering the later "improved"offers of Respondents. From the Union's perspective the"no cost" items of the Association contract were farmore favorable and the Union sought throughout bar-gaining to preserve those earlier terms rather than acceptthe proposals of Respondents. Disregarding the expiredcontract, Respondents' proposals grew more favorable tothe Union rather than less favorable as bargaining contin-ued. In this sense they were not regressive. The differ-ences between the parties diminished as bargaining pro-gressed. Neither Respondent at any time changed its pro-posals in a manner making them less palatable to theUnion or withdrew its later proposal and substituted anearlier, less favorable, proposal.(d) Inflexible and rigid bargaining positionsRespondents proposed a variety of new clauses in sub-stitute for the various clauses in the expired Associationcontract. Several of these proposals were, from theUnion's perspective, highly adverse and represented sig-nificantly a backward step from the expired contract.Indeed, little which could be regarded as a significantnoneconomic benefit for the Union in the old contractwas retained in Respondents' proposals. When these pro-posals were vigorously challenged by the Union at theearlier presettlement agreement bargaining sessionsComb offered little rationale in support of the proposalsother than the bare assertions that Respondents desiredi6 Were it necessary to do so, I could credit Comb over Stafford re-garding this conversation to the extent the two differed. Comb seemed tome to have the better memory and a superior demeanor regarding thoseevents.16 Respondents' offers to exchange one concession for another by theUnion, when the offer was not accepted by the Union, are not regardedas withdrawn concessions.them, that they would enhance management flexibility,or that the language in the expired contract had the po-tential of causing problems which, even if they had notoccurred to date, would be avoided by management'snew proposals. These presettlement positions were clear-ly rigid and inflexible.The post-settlement agreement negotiations occurredafter many issues had been resolved between the parties.There were ongoing concessions in these sessions. Ulti-mately the parties came close to agreement. At the initialpost-settlement session on January 25, the Union pro-posed that its counsel draft new contract language whichit hoped would resolved existing differences. This wasacceptable to Comb and several differences were ulti-mately resolved. The February 25 sessions produced es-sential agreement on grievance and arbitration and man-agement-rights language. At the March 20, 1981, meetingthe Union offered to adopt Respondents' proposals on allunresolved questions if Respondents accepted theUnion's proposal for a union-security clause. Respond-ents countered with a modification in their open shopclause coupled with the offer to accept the Union's pro-posal on pension'7if the Union would accept its otherproposals. The Union expressed opposition but asked forand received a week to reply to the offer. Thus byMarch 1981 each party had proposed a package of con-cessions which would, if accepted by the other, result incomplete agreement. Thus to this point Respondents'post-settlement agreement bargaining was not obviouslyrigid or inflexible.The rock on which final agreement apparently foun-dered was the difference between the final proposals re-garding union security. The Union held out for a generalunion-security clause and Respondents stood firm, atleast in March, for a union-security clause which pro-vided current, i.e., strikebreaking, employees a period oftime in which they could elect not to join the Union.The Union felt it could not accept the Comb clause be-cause it would allow union members to work alongsidenonmembers. It is not unusual for a Union to seek toavoid such a situation. By March, Respondents employeda number of employees who were crossing the picketline each day, some of whom were facing internal uniondiscipline. ' They felt it desirable to avoid obligating17 I credit Comb over Stafford and find that Porsche Audi made thisexplicit offer in the morning session. There is no doubt that Comb toldthe Union in the afternoon session that the morning proposals applied toVolkswagen. Although Comb could not recall if he explicitly mentionedthe pension matter in the afternoon session, neither did the Union inquireas to the specific meaning of Comb's general statement.10 The General Counsel argues that Comb's assertions of Respondents'motivation for retention of an open shop clause or at least for provisionof a current employee escape clause in any union-security clause are inad-equate and are therefore evidence of bad faith and show that Respond-ents did not intend to reach agreement. Irrespective of the merits of Re-spondents' views of union security, a question not within my province, Ifind there is a nexus between (1) an employer's belief that strikebreakingemployees, who have been the subject of various forms of hostility bythe Union or striking employees, might not later wish to join that Unionand (2) a desire to avoid obligating those employees to join the Union.While Comb admitted that, before the strike, his open shop proposal was"bargaining fodder," I credit the assertion that for Respondents in March1981 the existence of a group of employees, who they believed would notwish to be forced to join the Union, was a significant motivating factor inopposing any union-security clause without the escape language noted.150 CARLSEN PORSCHE AUDI, INC.those employees to join or remain members of the Unionby accepting a general union-security clause. Thus eachparty had a not facially implausible reason for being in-flexible and rigid as to the March 20 union-security pro-posals.(e) Post-settlement bargaining as a whole-the surfacebargaining allegationsThe General Counsel, correctly citing cases for theproposition that good faith is a state of mind which mustbe evaluated by an examination of all the evidence, hasskillfully weaved an argument on brief that Respondentsparticipated in the negotiations with a desire not to reachagreement but "rather with the intent to frustrate agree-ment, and with the further objectives of forcing a bar-gaining impasse, a strike, and the eventual decertificationof the Union." It is true that, as 1980 ended, bargaininghad broken down, a strike was ongoing, and electionshad been directed, which carried with them the potentialfor complete decertification of the Union. Thus the Gen-eral Counsel's argument has force to December. Yet inJanuary, settlement agreements were signed by the par-ties and approved by the Regional Director. Respond-ents concomitantly withdrew their election petitions andagreed to bargain in good faith with the Union.There is no dispute that Respondents complied withthe notice posting requirements set forth in the settle-ment agreements or otherwise broached their terms saveas alleged in the complaint. There is no contention that,after the settlement agreements were approved, Respond-ents engaged in away-from-the-table conduct of the typealleged in paragraphs 15 and 16 of the complaint. I havefound the Thompson termination allegation withoutmerit. All of the above indicates that, even if Respond-ents engaged in the misconduct alleged in the complaintwhich occurred before the settlement agreements wereapproved,' 9 there is little direct post-settlement evidencethat Respondents entered into bargaining after the ap-proval of the settlement agreements in bad faith with nointention to reach agreement.The General Counsel correctly argues however thatthe settlement agreements, even if not set aside,20do notprevent consideration of Respondents' presettlement con-duct as background evidence in appraising Respondents'motive and objectives in post-settlement bargaining. Theentrance into the settlement agreements in the instantcase by Respondents however does not merely raise alegal fiction affecting how prior events are to be consid-ered. It is also, on this record, significant evidence of anexpression of a willingness by Respondents to abandonefforts to obtain elections and a concomitant willingnessto recognize and bargain with the Union as the exclusiverepresentative of unit employees for a significant"9 The settlement agreements are not in any way an admission of priorwrongdoing by Respondents. Indeed, they contained explicit nonadmis-sion language.20 In considering whether or not Respondents committed unfair laborpractices after the approval of the settlement agreements, which justifytheir being set aside, it must be assumed that the settlement agreementsare valid and effective. Thus, in evaluating the post-settlement allegationsthe presettlement evidence is utilized in the limited manner described,infra.period.2tThe settlements are also an expression of anintent to start anew, to set aside prior conduct. The ab-sence of post-settlement evidence of or even allegationsof independent 8(a)(1) violations of the Act gives weightto the argument that Respondents had abandoned any il-legal course of conduct. Thus, in addition to the restrict-ing of presettlement evidence to background considera-tion, the entry into the settlements in the instant case andthe cessation of away-from-the-table violations is inde-pendent evidence that, irrespective of possible earlier in-tentions to avoid agreement with or to defeat and there-fore remove the Union, Respondents as of January 14,1982, could well have accepted the proposition that theUnion would represent its employees in the foreseeablefuture and have entered into bargaining thereafter with anew and proper attitude. Thus, the post-settlement con-duct of Respondents in the context of events takes ongreat weight, even without the legal effect of the settle-ment agreements on consideration of Respondents' pre-settlement conduct.I have considered counsel for the General Counsel andunion counsel's arguments concerning the pattern of con-duct they believe Respondents engaged in both beforeand after the settlement agreements to avoid reachingagreement with the Union. I find the arguments and theevidence cited fatally flawed by the fact that they relyalmost exclusively on presettlement conduct to sustaintheir argument, which conduct is insufficient in my viewto taint Respondents' post-settlement conduct on thisrecord. Whether Respondents bargained in good faith ornot before the settlements, there is insufficent evidencethat Respondents or either of them failed to bargain ingood faith after the settlements were approved. I seek nopattern or mode of presettlement conduct by either orboth Respondents which convinces me, in connectionwith the post-settlement negotiations, that Respondentsdid not: (1) meet and bargain regularly; (2) make conces-sions and reach tentative agreements on contract propos-als; and (3) generally attempt in good faith to reachagreement with the Union. Rather, I find that Respond-ents, and each of them, bargained in good faith after thesettlement agreements were approved. I specificallyreject the argument of the General Counsel and theUnion that Respondents' early post-settlement offer of anopen shop and its refusal to accept the union-securityproposal of the Union in settlement of all issues, as wellas its March counterproposal of a modified union-secu-rity clause, is substantial evidence of an intention by Re-spondents to avoid reaching an agreement. I am notcalled on to judge the fairness of proposals or to expressmy opinion as to what concessions should have beenmade at given times by one party or the other. Rather, Iam bound to look to the intentions of the parties. Whileit is true that Respondents' modified union shop proposalof March 20 was regressive when compared to the ex-21 Entry into the settlement agreements committed Respondents torecognition of the Union as representative of its employees for a reason-able period irrespective of subsequent events-including employee decer-tification petitions or other evidence of the Union's loss of employee sup-port. See, e.g., Poole Foundry and Machine Company, 95 NLRB 34 (1951),and its progeny.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpired contract, it was a positive change from Respond-ents' previous proposals on the issue. I believe that Re-spondents' final union-security proposal made on March20 was intended by Comb to consummate an agreementand not to frustrate it. Respondents' March profferfailed, as did all their later attempts to reach agreement;however, the test of good-faith bargaining is not in theultimate resolution of particular differences. According-ly, I find on this record that there is insufficient evidenceto meet the General Counsel's burden of showing thatRespondents were not seeking to reach agreement ingood faith in the post-settlement agreement negotiations.There is also insufficient evidence to prove that Re-spondents were engaging in surface bargaining as allegedby the General Counsel. Accordingly, I shall dismiss thisallegation of the complaint.3. The reinstatement allegationsParagraphs 23 through 26 of the complaint allege thatRespondents improperly refused to reinstate certain strik-ing employees. While the contentions litigated involve avariety of issues regarding the effect of certain employeeoffers to return to work and the validity of Respondents'offers of reinstatement, the necessary predicate to reach-ing these issues is a finding that the employees were atrelevant times unfair labor practice strikers.22The General Counsel argues that the strike was anunfair labor practice strike from its inception in Septem-ber 1980. Respondent seems to argue on brief that noevidence of an unfair labor practice strike may be consid-ered if it predates the settlement agreements, unless anduntil the settlement agreements are set aside.23I find it unnecessary to decide if the strike was anunfair labor practice strike during the period precedingapproval of the settlement agreements. Therefore I donot need to resolve the significant question of whethera2 During argument at the conclusion of the General Counsel's case,counsel for the General Counsel made it clear that the General Counsel'stheory of violation regarding the reinstatement allegations turned on afinding of unfair labor practice striker status. Counsel expressedly dis-avowed any claim of a violation if the employees were economic strikers.Thus, there was no litigation of the number of replacements or work va-cancies at any given time. The General Counsel's clear statement on theissue was necessary to define the issues to be litigated in the case. See thedifficulties engendered by a failure to clearly differentiate between eco-nomic and unfair labor practice strike theories in a striker reinstatementcase in IPCO Hospital Supply Corporation, Cheshire Labs Division, 255NLRB 819 (1981).3s Respondents cite Jackson Manufactunring Company, 129 NLRB 460(1960). In that case the Board considered an allegation that unfair laborpractice strikers who had been replaced were improperly denied rein-statement. The failure to reinstate the strikers was the only event whichoccurred after a settlement agreement had been approved. The settlementagreement addressed earlier conduct found in violation of Sec. 8(aXl) ofthe Act but did not address conduct alleged as violative of Sec. 8(aX5) ofthe Act even though that conduct was contained in the underlyingcharge. The Board panel majority held, Member Jenkins dissenting, thatthe settlement agreement must be honored and that, as a consequence,the Board was prohibited from looking behind the settlement agreementto the earlier conduct. Thus there was no usable evidence to show thatthe strike was an unfair labor practice strike. The Board therefore dis-missed the complaint. In the instant case, unlike Jackson, the settlementagreements addressed 8(aX5) conduct. They did not specifically addressthe economic or unfair labor practice status of the strikers however.Compare, for example, the language of the settlement agreement de-scribed in Transport Inc. of South Dakota, 225 NLRB 854 (1976), whichexplicitly recited that the strikers were unfair labor practice strikers.the settlement agreements bar any finding of a presettle-ment unfair labor strike. This is so because the reinstate-ment events occurred in and after May 1981, a periodsignificantly after the settlement agreements were ap-proved In January 1981. As described in more detailbelow, this intervening period is sufficiently long on thefacts of this case to allow a determination of the issue ofunfair labor practice striker status entirely on post-settle-ment events.The settlement agreements were approved in Januaryand their posting requirements were completed in duecourse.24I have found that no unfair labor practices oc-curred during the period after the approval of the settle-ment agreements but before the end of the period involv-ing the reinstatement allegations. Thus, by May 1981, thepresettlement agreement unfair labor practices, if any,would have been fully remedied. Even if the strike hadbeen an unfair labor practice strike before the settlementagreements were approved, it would have become aneconomic strike by May and the strikers could have re-verted to the status of economic strikers. See for examplethe conversion to economic striker in Genova ExpressLines, Inc. and Genova Transport, Inc., 245 NLRB 229(1979).Accordingly, I find that during May, June, July, andAugust 1981 the strike against Respondents was econom-ic and that the strikers during that period were economicstrikers and not unfair labor practice strikers. Becausethe General Counsel specifically disclaimed any assertionof a violation based on reinstatement rights of economicstrikers, I find that the General Counsel's reinstatementallegations are without merit and shall be dismissed.4. December 1981 changes in benefits-paragraphs17(c)(3) and 18(c)(3) of the complaintIn September 1980 after the strike started, Respond-ents put into effect their last offers with certain excep-tions. Employees were placed under the health and wel-fare plans previously applicable only to Respondents'nonrepresented employees rather than the Association'shealth and welfare plan. Unit employees were not cov-ered by a pension plan at all until December 1981, whena plan generally similar to but not identical to the planproposed to the Union in post-settlement negotiationswas put into effect. This pension plan was apparently ret-roactive in its application to January 1981. The Septem-ber 1980 implementation of the health and welfare planand the simultaneous nonimplementation of a pensionplan and all other presettlement agreement conduct mustbe regarded as subsumed in the settlement agreementsuntil and unless they are set aside. There remains forconsideration the admittedly unilateral institution of thepension plans by each Respondent in December 1981.There is no doubt that by December 1981 the Unionand Respondents were at impasse. A post-impasse unilat-eral change in working conditions is proper howeveronly if the change implemented is consistent with the lastoffer made to the Union. The pension plan proposal put24 The parties stipulated that there were no irregularities in Respond-ents' compliance with the posting terms of the settlement agreements.152 CARLSEN PORSCHE AUDI, INC.forward by Respondents during negotiations was specificin the dollar amount of Respondents' monthly contribu-tion per employee and in the generic type of pensionplan intended. The proposal was never described as fixedor firm in such details as vesting requirements, qualifyingages of employees, etc. Comb, even as late as February25, told union negotiators Respondents' proposal wasflexible depending on the Union's position. No negotia-tions were held after March 1981. Respondents never no-tified the Union that it was going to implement theirpension plan and never modified or made more certainthe pension proposals after March 1981. While the samein general terms and in cost, the plan implemented inDecember was not the same in its age requirements andvesting provisions as the plan described to the Union.Under the circumstances of this case, I am unable tofind that Respondents' implementation of the plan in De-cember 1981 violated the Act. I reach this conclusionprimarily because the plan implemented was well withinthe "flexible" parameters earlier discussed with theUnion and, in that context, cannot be seen as at fatalvariance with Respondents' last offer. I shall, therefore,dismiss this portion of the complaint.F. Presettlement Agreement Allegations; theSettlement Agreements: Analysis and ConclusionI have found that Respondents committed no unfairlabor practices after the settlement agreements were ap-proved. The settlement agreements were therefore im-properly set aside and will be reinstated. Stevens Sash &Door Company, 164 NLRB 468 (1967), enfd. as modifiedin other respects 401 F.2d 676 (5th Cir. 1968). A validsettlement agreement bars the finding of a violation ofthe Act based on conduct which occurred before the set-tlement agreements were entered into, unless that con-duct could not have been readily discovered by investi-gation. Hollywood Roosevelt Hotel Co., 235 NLRB 1397(1978). There was no claim made or evidence offeredthat Respondents' presettlement conduct at issue hereinwas not known to the General Counsel, reasonably dis-coverable by investigation or otherwise reserved by thesettlement agreement.25Accordingly, I shall not furtheraddress the presettlement agreement allegations of thecomplaint nor resolve credibility conflicts which are rel-evant only to such determinations. All presettlementagreement allegations of the complaint will be dismissed.Based on the above findings of fact and the record as awhole, I make the following:CONCLUSIONS OF LAW1. Respondents, and each of them, are employers en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondents, and each of them, have not breachedthe settlement agreements in Cases 32-CA-3229 and 32-CA-3241 and it will effectuate the policies of the Act toreinstate each settlement agreement.4. Respondents, and each of them, have not engaged inany unfair labor practices as alleged in the amended con-solidated complaint.Upon the above findings of fact, conclusions of law,and upon the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following:ORDER 21. The settlement agreements in Cases 32-CA-3229and 32-CA-3241 shall be, and they hereby are, and eachof them is, reinstated.2. The consolidated complaint shall be, and it herebyis, dismissed in its entirety.a' Counsel for the General Counsel in her opening remarks concededthat, if the post-settlement conduct of Respondent did not violate theAct, the General Counsel's entire case must fail.28 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.153